Case 1:18-cv-04688-RPK-VMS Document 23 Filed 10/06/20 Page 1 of 5 PageID #: 155




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------x
 CHRISTOPHER PASATIERI,

                           Plaintiff,
                                                              MEMORANDUM AND ORDER
                  -against-                                     18-cv-4688 (RPK) (VMS)

 STARLINE PRODUCTIONS, INC.,

                            Defendant.
 ----------------------------------------------------x
 RACHEL P. KOVNER, United States District Judge:

         Christopher Pasatieri filed this lawsuit alleging that Starline Productions, Inc. infringed his

 copyright in a Star-Wars themed image, in violation of 17 U.S.C. § 501, through the unauthorized

 publication of the image in Starline’s magazine, Cosplay Culture. Pasatieri requested and received

 a default judgment of liability against Starline. But his request for damages was denied because

 he lacked the evidence to support his money demand. Pasatieri returns with a reduced request and

 additional evidence, but not enough to change the outcome. His revised motion for damages and

 costs is again denied without prejudice.

                                                BACKGROUND

         In December 2016, Christopher Pasatieri, a professional photographer, took a photograph

 depicting a person dressed up as a Star Wars character—an armored Mandalorian—holding a

 Stormtrooper’s helmet against his forehead. Compl. (Dkt. #1) ¶ 5; Compl. Ex. A (Dkt. #1-1);

 Compl. Ex. B (Dkt. #1-2). Pasatieri registered the photograph with the U.S. Copyright Office,

 Compl. Ex. B (Dkt. #1-2), and provided it to Lucasfilm’s costuming groups for promotional use,

 Decl. of Christopher Pasatieri (Dkt. #21) ¶ 2. To date, he has not collected any fees for licensing

 the image. Id. ¶ 2, 4. Starline Productions, Inc., allegedly published Pasatieri’s photograph,

 without his permission, in the print magazine Cosplay Culture. Compl. (Dkt. #1) ¶¶ 7, 15, 17.

                                                         1
Case 1:18-cv-04688-RPK-VMS Document 23 Filed 10/06/20 Page 2 of 5 PageID #: 156




 The photograph accompanied an article entitled “‘Mazing Mandos – The Mandalorian Mercs.”

 Compl. Ex. C (Dkt. #1-3).

        Pasatieri sued, claiming that Starline violated Section 501 of the Copyright Act,

 17 U.S.C. § 501. Although Starline was served with the complaint and a summons, Aff. of Service

 (Dkt. #7), Starline never appeared, so the clerk certified its default, Clerk’s Certificate of Default

 (Dkt. #11). Soon after, Pasatieri moved for default judgment as to liability, damages, and costs,

 seeking $5,000 in actual damages and $440 in costs. Pl.’s Notice of Mot. (Aug. 20, 2019)

 (Dkt. #15).

        The motion was granted in part and denied in part. Judge Chen found that Starline was

 liable for copyright infringement under the Copyright Act. Mem. & Order 6 (Jan. 14, 2020)

 (Dkt. #19). But she denied the request for damages and costs. Id. at 6-11. In doing so, she

 construed Pasatieri’s damages request as seeking $2,500 in lost licensing fees and $2,500 in ill-

 gotten profits, in addition to $440 in costs. Id. at 9-11. Judge Chen then found that Pasatieri’s

 only evidence supporting his request for damages—a declaration from his attorney without

 supporting documents—was not enough to substantiate his request. Id. at 8-9. Because Judge

 Chen denied Pasatieri’s application for damages, she also declined to award costs. Id. at 11. These

 denials were without prejudice and with leave to renew. Id. at 10-11.

        Pasatieri has now submitted a revised application for damages and costs. This time, he

 requests $2,500 in actual damages and $440 in costs. Pl.’s Notice of Mot. (Feb. 20, 2020)

 (Dkt. #20). For support, he has submitted a declaration in which he himself “estimate[s] that the

 fair market value for the image, in the manner used by Defendant, is $2500.” Decl. of Christopher

 Pasatieri (Dkt. #21) ¶ 4. And he has attached a screenshot that shows the output from a price

 calculator on the website of Getty Images, “the leading stock photography agency,” estimating the



                                                   2
Case 1:18-cv-04688-RPK-VMS Document 23 Filed 10/06/20 Page 3 of 5 PageID #: 157




 license fee for a different “Star Wars-related image . . . for use in a half-page advertisement in

 magazine, for a period of five years.” Id. ¶ 5.

                                           DISCUSSION

        Pasatieri’s renewed request for damages remains unsubstantiated. In general, a default

 judgment establishes legal liability, Au Bon Pain Corp. v. Artect, Inc., 653 F.2d 61, 65 (2d Cir.

 1981), but “the allegations in the complaint with respect to the amount of damages are not deemed

 true,” Credit Lyonnais Sec. (USA), Inc. v. Alcantara, 183 F.3d 151, 155 (2d Cir. 1999). Instead, a

 district court must “ascertain the amount of damages with reasonable certainty.” Ibid. This

 “involves two tasks: determining the proper rule for calculating damages on such a claim, and

 assessing plaintiff’s evidence supporting the damages to be determined under this rule.” Ibid.

 Where, as here, a party seeks to recover actual damages under Section 504(b) of the Copyright

 Act, the proper rule considers “the fair market value of a license covering the defendant’s

 infringing use.” On Davis v. The Gap, Inc., 246 F.3d 152, 172 (2d Cir. 2001), as amended (May

 15, 2001). That value reflects “the reasonable license fee on which a willing buyer and a willing

 seller would have agreed for the use taken by the infringer.” Id. at 167. To be sure, “some

 difficulty in quantifying the damages attributable to infringement should not bar recovery.” Ibid.

 But there must at least be “some reasonable basis for his computation[s].” Mem. & Order 10

 (Jan. 14, 2020) (Dkt. #19) (quoting Renna v. Queens Ledger/Greenpoint Star Inc., No. 17-cv-3378

 (DRH) (SIL), 2019 WL 1061259, at *4 (E.D.N.Y. Feb. 13, 2019)).

        Pasatieri has not provided a reasonable basis to substantiate his request for $2500 in actual

 damages. Neither his personal estimate nor his price calculator provides a reasonable basis to

 think that this number reflects the fair market value of a license covering Starline’s alleged

 infringing use. His personal estimate is not enough because a district court must do more than



                                                   3
Case 1:18-cv-04688-RPK-VMS Document 23 Filed 10/06/20 Page 4 of 5 PageID #: 158




 “just accept [a party]’s statement of the damages.” Transatlantic Marine Claims Agency, Inc. v.

 Ace Shipping Corp., Div. of Ace Young Inc., 109 F.3d 105, 111 (2d Cir. 1997).

         And the estimate derived from the Getty Images price calculator is not enough, because it

 results from unreasonable parameters. For one, Pasatieri estimated the license fee “for use in a

 half-page advertisement” in a print magazine. Decl. of Christopher Pasatieri (Dkt. #21) ¶ 4. But

 Pasatieri has not alleged that his photograph was used in a print advertisement; he alleged only

 that “[t]he Magazine contains substantial advertising, including adjacent to the Defendant’s

 unauthorized use of the Photograph.” Compl. (Dkt. #1) ¶ 10. For another, Pasatieri estimated a

 fee for a license that would cover use for “[u]p to 5 years” in a print magazine with a circulation

 of “[u]p to 5 million” copies. Decl. of Christopher Pasatieri Ex. A (Dkt. #21-1). But Pasatieri has

 alleged only one use of his image, Compl. (Dkt. #1) ¶ 17, and he has supplied no evidence that

 Cosplay Magazine circulates even close to 5 million copies. The magazine’s media kit suggest

 that   its   circulation   is   closer   to   80,000.      See    Cosplay    Culture,    Media    Kit,

 http://cosplayculture.com/sites/default/files/pictures/Cosplay%20Culture%20Media%Kit.pdf.

         To be sure, Pasatieri asks for only $2,500 in damages, even though the Getty Images

 calculator provides an estimated license cost of $7,910. Decl. of Christopher Pasatieri Ex. A

 (Dkt. #21-1). But I cannot say that even a request of $2,500 is supported by Pasatieri’s Getty

 Images estimate, because the parameters on which that estimate is based are so inapt. Indeed,

 when those parameters are shifted to more closely match the apparent use in this case, the resulting

 estimate appears to be in the hundreds rather than thousands. For example, a “[p]ublishing and

 editorial” license that covers use of a half-page photo “in the interior of an editorial-style

 publication or article intended to indirectly promote a product or service,” would appear to cost

 only $840 for a publication that is circulated up to 100,000 times, for a period of up to three months.



                                                   4
Case 1:18-cv-04688-RPK-VMS Document 23 Filed 10/06/20 Page 5 of 5 PageID #: 159




 Cf. Terry v. Masterpiece Advert. Design, No. 17-Cv-8240 (NRB), 2018 WL 3104091, at *4

 (S.D.N.Y. June 21, 2018) (rejecting plaintiff’s damages estimate derived from the Getty Images

 price calculator, when plaintiff employed parameters that did not appear to match those applicable

 to the infringing use).

                                          CONCLUSION

          I deny the revised motion for damages without prejudice and with leave to renew. Absent

 an award of damages, I exercise my discretion not to award costs at this time. See Mem. & Order

 11 (Jan. 14, 2020) (Dkt. #19). The plaintiff is directed to file any further motion for damages and

 costs within thirty days.

          SO ORDERED.

                                               /s/ Rachel Kovner
                                              RACHEL P. KOVNER
                                              United States District Judge

 Dated:          Brooklyn, New York
                 October 6, 2020




                                                 5
